Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 13-38 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on September 19, 2019 has been received and entered into the present application.
Claims 13-15, 29-30, 34 and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1-12 are cancelled.
Claim 33 is amended
Applicant’s arguments, filed July 2, 2020 have been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 16-28, 31-33 and 35-36 are under examination in the instant office action. 
Maintained Rejection 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21, 24- 27, 31-33 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (WO2014/037532 A1) in view of Waring et al. (Journal of Alzheimer’s Disease, (2015), vol. 47, pp.137-148).
Schmidt et al. teaches methods of treating Alzheimer's disease by improving or augmenting the effect of a acetylcholinesterase inhibitor comprising administering a once daily effective dose of N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3-tetrafluoropropoxy)benzylamine or a pharmaceutically acceptable salt to a patient in need of treatment thereof, wherein the dose range is between about 30 mg and about 60 mg [p.9, ln 1-6]. The invention further provides methods of treating Alzheimer's disease (AD) with Compound I as adjunctive therapy to acetylcholinesterase inhibitors [p.9, ln 1-6]. N-(2-(6-fluoro-IH-indol-3-yl)ethyl)-3-{2,2,3,3-tetrafluoropropoxy)benzylamine is a potent and selective 5-HT 6 receptor antagonist in clinical development for treating AD and is referred to as Compound I [p.8, ln 25-26]. Compound I is  60 mg dose, 70 mg dose, 80 mg dose, or 90 mg dose. [p.9, ln 29-32].  The "therapeutically effective dose" of Compound I is an amount sufficient to provide an observable therapeutic benefit compared to baseline clinically observable signs and symptoms of Alzheimer's disease as measured by ADAS-cog, and Alzheimer's disease-related dementia treated in connection with the combination therapy [p.9, ln 34-35 and p.10, ln 1-2]. The methods cover the dosages of donepezil shown to be effective in controlled clinical trials of the treatment of mild to moderate Alzheimer's disease are 5 mg or 10 mg administered orally once per day [p.10, ln 12-14]. A 23 mg orally once daily dose of donepezil is also approved for treating moderate to severe AD. [p.10, ln 12-14].
Schmidt et al. does not explicitly teach wherein the subject is being treated  with an acetylcholinesterase inhibitor [claims 16 and 33], wherein the wherein the subject is carries one or two APOE4 alleles [claims 16-17, and 33], wherein the subject is an APOE4/4 homozygote patient [claim 35], wherein the subject is administered a dose of the 5-HT6 receptor antagonist from 60 mg/day to 120 mg/day and a dose of 60 mg/day [claims 24 and 33],wherein idalopirdine hydrochloride salt is administered from 30 mg/day to 60 mg/day [claims 25-26], and subject is administered a dose of donepezil is from 2 mg/day to 25 mg/day [claim 27].
	Waring et al. teaches clinical data and epidemiologic evidence have since implicated APOE-E4 as playing an etiologic role in as many as 50% of AD cases in the United States [p.137, col. 2, para 1].  There is an apparent dosage effect related to the APOE-E4 allele such that homozygosity confers a substantially greater risk for AD than does carrying a single copy of the E4 allele [p.137, col. 2, para 1]. Analyses were performed using pooled data from the donepezil and placebo treatment arms of three consecutive, similarly designed, 12-week, multi-APOE-E4 carrier status and ADAS-cog scores were evaluated using analysis of covariance [p.139, col. 2, para 2]. 
                            
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	In smaller complete population, donepezil showed a statistically significant treatment effect in the APO-e4 carriers, but not among non-carriers [p.142, col. 1, para 1]. 
	A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method of treating AD  in a subject by administering N-(2-(6-fluoro-IH-indol-3-yl)ethyl)-3-{2,2,3,3-tetrafluoropropoxy)benzylamine and donepezil to a subject in need thereof because Schmidt et al. taught a method treating Alzheimer's disease by improving or augmenting the effect of a donepezil (acetylcholinesterase inhibitor) comprising administering a once daily effective dose of N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3-tetrafluoropropoxy)benzylamine or a pharmaceutically acceptable salt to a patient in need of et al. provides motivation to administering an N-(2-(6-fluoro-IH-indol-3-yl)ethyl)-3-{2,2,3,3-tetrafluoropropoxy)benzylamine and donepezil to a subject in need of AD treatment. 
	In regards to the limitations wherein the subject is being treated with an acetylcholinesterase inhibitor as recited in claims 16 and 33. Schmidt et al. taught a method treating Alzheimer's disease by improving or augmenting the effect of a donepezil (acetylcholinesterase inhibitor) comprising administering a once daily effective dose of N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3-tetrafluoropropoxy)benzylamine or a pharmaceutically acceptable salt to a patient in need of treatment thereof. The patients in need of AD treatment of Schmidt et al. are being treated with an acetylcholinesterase inhibitor since compound I is used to augment the effects of the acetylcholinesterase. Thus, the instantly claimed limitation is met by Schmidt et al.
	In regards to the limitation wherein the wherein the subject is carries one or two APOE4 alleles and wherein the subject is an APOE4/4 homozygote patient as recited in claims 16-17, 33 and 35. Schmidt et al. taught a method treating Alzheimer's disease (including mild to moderate AD) by improving or augmenting the effect of a donepezil (acetylcholinesterase inhibitor) comprising administering a once daily effective dose of N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3 tetrafluoropropoxy)benzylamine or a pharmaceutically acceptable salt to a patient in need of treatment thereof and Waring et al. teaches a patient population with mild to moderate AD being treated with donepezil  and having one or two copies of APOE4. Motivation to treat the patients having APOE4/4 alleles (homozygote) with the combination therapy disclosed by Schmidt et al. would have risen from the fact that Waring et al. treats mild to moderate AD patients that are carriers of two copies of APOE4/4 with donepezil. Waring et al. identifies mild to moderate AD patients that have two copies of APOE4/4 and treated with donepezil and Schmidt et al. treats AD patient by augmentation the effect of donepezil by administering idalopirdine. Both references are directed to the treatment of mild to moderate AD et al. to treat patients with two copies of APOE4 with a combination therapy that includes donepezil since Schmidt et al. taught a method of treating mild to moderate AD augmenting the effect of a donepezil by administering compound I and Waring et al. treats mild to moderate AD patients expressing two copies of APOE4/4 with donepezil. Further, Schmidt et al. taught a patient population having mild to moderate AD and Waring et al. identifies patients suffering from mild to moderate Alzheimer’s diseases expressing APOE4/4. Both references taught the association of mild to moderate AD and expression of ApoE4/4.  Thus, one of ordinary skill in the art would have understood that the population of Schmidt et al. patients encompass patients expressing Apo4/4.
In regards to the limitation wherein the subject is administered a dose of the 5-HT6 receptor antagonist from 60 mg/day to 120 mg/day and a dose of 60 mg/day and wherein idalopirdine hydrochloride salt is administered from 30 mg/day to 60 mg/day,  as recited in claims 24-26 and 33. Schmidt et al. taught a method treating Alzheimer's disease by improving or augmenting the effect of a donepezil (acetylcholinesterase inhibitor) comprising administering a once daily effective dose of N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3-tetrafluoropropoxy)benzylamine or a pharmaceutically acceptable salt to a patient in need of treatment thereof, wherein the dose range is between about 30 and about 60 mg. In addition, the compound I can be administered in a dose of 60 mg dose, 70 mg dose, 80 mg dose, or 90 mg dose. Further, Schmidt et al. taught the "therapeutically effective dose" of Compound I is an amount sufficient to provide an observable therapeutic benefit compared to baseline clinically observable signs and symptoms of Alzheimer's disease as measured by ADAS-cog, and Alzheimer's disease-related dementia treated in connection with the combination therapy. The skilled artisan would have had motivation to administer N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3-tetrafluoropropoxy)benzylamine in an amount of 60mg/day to 120 mg/day because Schmidt et al. taught administering a daily dose of compound I of about 30mg and about 60 mg, et al. discloses a dose that overlaps with the instantly claimed range of doses suitable for treating AD in human patients. Further, the doses disclosed by Schmidt et al. are consider to be therapeutically effective and sufficient to provide an observable therapeutic benefits in patients with AD. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 (I). 

In regards to the limitations wherein subject is administered a dose of donepezil is from 2 mg/day to 25 mg/day as recited in claims 27.  Schmidt et al. taught a method treating Alzheimer's disease by improving or augmenting the effect of a donepezil (acetylcholinesterase inhibitor) comprising administering a once daily effective dose of N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3-tetrafluoropropoxy)benzylamine or a pharmaceutically acceptable salt to a patient in need of treatment thereof. In addition, Schmidt et al. the methods cover the dosages of donepezil shown to be effective in controlled clinical trials of the treatment of mild to moderate Alzheimer's disease are 5 mg or 10 mg administered orally once per day. A 23 mg orally once daily dose of donepezil is also approved for treating moderate to severe AD. The skilled artisan would have had motivation to use the amounts disclosed by Schmidt et al. in a combination treatment for AD because Schmidt et al. taught amounts of donepezil suitable for treating mild to moderate AD. Further, the amounts instantly claimed overlap with the amounts disclosed by Schmidt et al.  which have been identified to be effective in controlled clinical trials of the treatment of mild, moderate and severe AD. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 (I). 
prima facie obvious to a person of ordinary skill in the art at the time of the invention was made to modify the teachings of Schmidt et al. in view of Waring et al., with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made.
Claims 22-23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (WO2014/037532 A1) in view of Waring et al. (Journal of Alzheimer’s Disease, (2015), vol. 47, pp.137-148) as applied to claims 17 above, and further in view of Knowles et al. (Core Evidence (2006), vol. 1, pp. 195-219).
Schmidt et al. in view of Waring et al. is relied for the reasons set forth above.
Schmidt et al. in view of Waring et al. do not teach hydrochloride salt of donepezil [claim 22 and 23], and subject is administered a dose of the hydrochloride salt of donepezil from 5 mg/day to 23 mg/day [claim 28].
Knowles et al. teaches Donepezil (Aricept) is indicated for the symptomatic treatment of mild to moderate Alzheimer’s disease [p.215, col. 2, para. 4]. It is available as round, film coated tablets each containing donepezil hydrochloride 5 or 10 mg [p.215, col. 2, para. 4].  It is also available as an orally disintegrating tablet formulation [p.215, col. 2, para. 4].
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to administer the hydrochloride salt of donepezil to a patient in need of AD treatment because Schmidt et al. taught a method treating Alzheimer's disease including mild to moderate by improving or augmenting the effect of a donepezil (acetylcholinesterase inhibitor) comprising administering a once daily effective dose of N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3-tetrafluoropropoxy)benzylamine or a pharmaceutically acceptable salt to a patient in need of treatment thereof and Knowles et al. taught  donepezil hydrochloride is use in the treatment of mild to moderate AD. Motivation to use the hydrochloride salt of donepezil in the methods of Schmidt et al. would have resulted from the fact that both references are directed to 
In regards to the limitations subject is administered a dose of the hydrochloride salt of donepezil from 5 mg/day to 23 mg/day as recited in claim 28. Schmidt et al. taught a method treating Alzheimer's disease by improving or augmenting the effect of a donepezil (acetylcholinesterase inhibitor) comprising administering a once daily effective dose of N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3-tetrafluoropropoxy)benzylamine or a pharmaceutically acceptable salt to a patient in need of treatment thereof. In addition, Schmidt et al. the methods cover the dosages of donepezil shown to be effective in controlled clinical trials of the treatment of mild to moderate Alzheimer's disease are 5 mg or 10 mg administered orally once per day. A 23 mg orally once daily dose of donepezil is also approved for treating moderate to severe AD. Knowles et al. taught that 5 mg or 10 mg tablets containing donepezil hydrochloride.  The skilled artisan would have had motivation to use the amounts disclosed by Schmidt et al. in a combination treatment for AD because Schmidt et al. taught amounts of donepezil suitable for treating mild to moderate AD. In addition, Knowles et al. discloses tablets containing 5 or 10 mg of donepezil hydrochloride for the treatment of mild to moderate AD. Further, the amounts instantly claimed overlap with the amounts disclosed by Schmidt et al.  and Knowles et al. which have been identified to be effective in controlled clinical trials of the treatment of mild, moderate and severe AD. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 (I). 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made to modify the teachings of Schmidt et al. in view of Waring et al. and Knowles et al. with reasonable expectation of success. Therefore, the invention as a prima facie obvious to a person of ordinary skill in the art at the time of the invention was made.
Response to Arguments
Applicant's arguments filed September 19, 2019 have been fully considered but they are not persuasive. 
Applicant argues that:
Neither Schmidt nor Waring teach or suggest a method of treating AD with 5-HT6 receptor antagonist in a subject with one or two apoE4 alleles. Schmidt fails to teach or even suggest a method of treating a subpopulation of AD patients characterized by any genetic or molecular biomarker. Waring discloses the possible link between response to treat with AChE inhibitors and APOE3 carrier’s status using data pooled from DPZ and placebo treatment arms of three AD clinical trials. Waring is silent regarding a method of treating AD in a subject thereof comprising administering a 5HT6 receptor antagonist.  There is no motivation to combine Schmidt and Waring et al. Schmidt et al. is referenced in the instant specification as is a subsequent phase III program consisting of three 24 week studies of idalopirdine as an adjunctive treatment to AChE inhibitor in patients with mild to moderate AD. The phase III program failed to replicate the improvement in cognitive performance relative to AChE monotherapy observed in an earlier Phase II study. Thus, given the failure of the phase II program, a skilled artisan would not be motivated to treat AD according to Schmidt in the first place, let alone be motivated to achieve efficacy in the instantly claimed subpopulation of patients carrying one or more APOE4 alleles. Waring discloses that treating AD with DPZ in a population having copies of APOe4 with DPZ is inconclusive. There is no reasonable expectation of success and predictability. Applicant argues that as of the priority date, so claimed precision medicine approaches meant to exploit disease heterogeneity by targeting patient with a particular  characteristic , toward obtaining  a greater therapeutic  outcome relative to a treatment that targets the general disease population  (Declaration at para 19). 
Further, Applicant surprisingly found that treatment of AD with a combination of a 5-HT6 receptor antagonist and an AChE inhibitor does not show improved efficacy in patients carrying one or more APOE4 alleles. Example 3 demonstrates a “better effect of 60 mg QD as an adjunctive treatment to idalopirdine in AD patients carrying one or two APOE4 alleles”, suggests an increased efficacy of idalopirdine 60 mg with increase in number of APOE4 alleles. 
Waring teaches away from treating AD in subpopulation of subjects carrying one or more APOe4 alleles via the combination of 5HT6 Receptor antagonist and DPZ.  
Knowles fails to remedy the deficiencies of Schmidt and waring because Knowles does not teach or suggest a method of treating AD via administration of the instantly claimed combination in a subject with one or two APOE4 alleles. 
Examiner’s Response: 
The examiner has carefully considered the arguments and declaration however does not find them persuasive. Schmidt et al. taught a method treating Alzheimer's disease by improving or augmenting the effect of a donepezil (acetylcholinesterase inhibitor) comprising administering a once daily effective dose of N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3-tetrafluoropropoxy)benzylamine or a pharmaceutically acceptable salt to a patient in need of treatment thereof, wherein the dose range is between about 30 and about 60 mg. Thus, Schmidt et al. provides motivation to administering an N-(2-(6-fluoro-IH-indol-3-yl)ethyl)-3-{2,2,3,3-tetrafluoropropoxy)benzylamine and donepezil to a subject in need of AD treatment.  Waring et al. teaches a patient population with mild to moderate AD being treated with donepezil and having one or two copies of APOE4. Motivation to treat the patients having APOE4/4 alleles (homozygote) with the combination therapy disclosed by Schmidt et al. would have risen from the fact that Waring et al. treats mild to moderate AD patients that are carriers et al. treats AD patient by augmentation the effect of donepezil by administering idalopirdine. Both references are directed to the treatment of mild to moderate AD and the patients are administered donepezil. Thus, it would have been obvious from Waring et al. to treat patients with two copies of APOE4 with a combination therapy that includes donepezil since Schmidt et al. taught a method of treating mild to moderate AD augmenting the effect of a donepezil by administering compound I and Waring et al. treats mild to moderate AD patients expressing two copies of APOE4/4 with donepezil. Further, Schmidt et al. taught a patient population having mild to moderate AD and Waring et al. identifies patients suffering from mild to moderate Alzheimer’s diseases expressing APOE4/4. Both references taught the association of mild to moderate AD and expression of ApoE4/4.  Thus, one of ordinary skill in the art would have understood that the population of Schmidt et al. patients encompass patients expressing Apo4/4.
	Waring et al. establishes the presence of Apo E4 allele in patients having mild to moderate AD. Both references disclose a patient population having mild to moderate AD, and Waring et al. identifies patients having mild to moderate AD and ApoE4/4. Thus, one of ordinary skill in the art would have understood that the patients of Schmidt et al. would have had patients with APOE4 one or two copies because both references disclosed  treatment of patients with mild to moderate Alzheimer’s disease. The patient population of Schmidt et al.  would have necessary encompass patients with ApoE4 alleles from the teachings of Waring et al.
In regards to the argument that there is no motivation to combine Schmidt and Waring, because Schmidt et al. phase program III failed to replicate improvements in cognitive performance. Schmidt et al. taught a method treating Alzheimer's disease by improving or augmenting the effect of a donepezil (acetylcholinesterase inhibitor) comprising administering a once daily effective dose of N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3-tetrafluoropropoxy)benzylamine or a pharmaceutically acceptable salt to a patient in need of 
	In regards to the argument directed to Waring teaches away from the claimed invention and Waring is inconclusive. Waring et al. identifies that both carriers and non-carriers of APOE-e4 who received donepezil experienced significant improvements from baseline in ADAS-cog score versus placebo. First, the examiner is relying on Waring et al. to identify a patient population of mild to moderate AD patients that are carrier of APOE4. Secondly, Waring et al. does teach an improvement on the baseline of ADAS-cog in both patient population carriers and non-carriers. Given the state of the prior art and the complexity of AD, there is not expectation that all of the symptoms and pathophysiology of a complex disease such as AD can be fully treated. Further, it possible that APOE-e4 biomarkers is not predictive of treatment response and potentially beneficial to the AD population as a whole as taught by Waring et al.  Furthermore, the claims are drawn to treatment of AD which is interpreted by the examiner that at least one aspect of the disease is being treated. 
In regards to the unexpected results, the claims are recited a method of treating any type of AD by administration of any 5-HT6 receptor antagonist in combination with any AChE inhibitor in a therapeutically effective amount. However, example 3 is drawn to specific idalopirdine and no clear amount of DPZ in AD patients carrying one or two ApoE4 alleles for both ADAS-cog and ADCS-ADL. There is no clear indication in the specification whether other types of 5-HT6 receptor antagonist in combination with any AChE inhibitor at any amount would have resulted in the unexpectancy as claimed. At best the as-filed data demonstrates that specific amount of idalopirdine and unspecified amount of DPZ improves ADAS-cog and ADCS-ADL in a subject diagnosed with AD.  The prior art of Schmidt et al. taught a method treating Alzheimer's disease by improving or augmenting the effect of a donepezil (acetylcholinesterase 
In regards to argument directed to Knowles et al. The examiner is relying in Knowles et al. for the teachings of donepezil in the form of hydrochloride salt and suitable for the treatment of AD. 
Conclusion
Rejection of claims 16-28, 31-33 and 35-36 is proper.
No claims are allowed.
Claims 13-15, 29-30, 34 and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627